     Case 1:19-cv-01271-MAD-CFH Document 16 Filed 12/18/19 Page 1 of 4



Charles G. La Bella
Admitted Pro Hac Vice (CA Bar No. 183448)
clabella@btlaw.com
Barnes & Thornburg LLP
655 W. Broadway, Suite 900
San Diego, CA 92101-8484
Tel.: (619) 321-5016

Attorneys for Claimant
THE MOSSE FOUNDATION


                             UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,                          Case No. 1:19-cv-1271 (MAD/CFH)

               Plaintiff,                          THE MOSSE FOUNDATION’S
                                                   AMENDED ANSWER TO VERIFIED
       v.                                          COMPLAINT FOR FORFEITURE IN
                                                   REM
ONE PAINTING ENTITLED “WINTER,”
aka “SKATERS” aka “SNOW,”
               Defendant.




       Claimant THE MOSSE FOUNDATION, by its attorney Charles G. La Bella, on behalf

of itself, JOY MOSSE, and the UNIVERSITY OF WISCONSIN, as Successor to Felicia

Lachmann-Mosse, sole heir to Rudolf Mosse (hereafter “Claimant”), answers Plaintiff UNITED

STATES OF AMERICA’s Verified Complaint for Forfeiture In Rem against the painting

entitled, “Winter” aka “Skaters” aka “Snow,” by the artist Gari Melchers.

       1.      Claimant admits the allegations contained in paragraphs 1 through 26.

       2.      Claimant admits the allegations contained in paragraphs 27 through 33 on

information belief.




                                               1
     Case 1:19-cv-01271-MAD-CFH Document 16 Filed 12/18/19 Page 2 of 4



                                          PRAYER
       WHEREFORE, Claimant prays that the Court enter judgment directing that the

above-described painting be forfeited and returned it to The Mosse Foundation on behalf of

itself, University of Wisconsin, and Joy Mosse.


DATED: December 18, 2019                BARNES & THORNBURG LLP



                                        By: /s/ Charles G. La Bella
                                            Charles G. La Bella

                                              Attorneys for Claimant
                                              THE MOSSE FOUNDATION




                                                  2
      Case 1:19-cv-01271-MAD-CFH Document 16 Filed 12/18/19 Page 3 of 4



                                       VERIFICATION


        I, Roger Strauch, as a Trustee of The Mosse Foundation, being duly sworn, deposes and

states that:

        I am a Trustee of The Mosse Foundation, a non-profit foundation established to hold and

administer the assets of Hilde Mosse. I have read the attached CLAIMANT’S AMENDED

ANSWER TO VERIFIED COMPLAINT FOR FORFEITURE IN REM to the action in rem

filed by United States of America. The facts as stated in the Amended Answer are true to the

best of my knowledge and belief, based upon knowledge possessed by me, and/or information

obtained during the course of a lengthy investigation into the affairs of Felicia Lachmann-

Mosse and Hans Lachmann-Mosse and the expropriation of their art collection by the Nazi

regime in 1933.

        I declare under penalty of perjury under the laws of the United States that the foregoing

is true and correct. Dated this _18th_ day of December, 2019 at ____Martha's Vineyard____,

Massachusetts.




                                                  Roger Strauch
         Case 1:19-cv-01271-MAD-CFH Document 16 Filed 12/18/19 Page 4 of 4



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
___________________________________________
UNITED STATES OF AMERICA, Plaintiff.
         v.
                                                                          1:19-cv-1271 (MAD/CFH)
                                                               Case No.
ONE PAINTING ENTITLED “WINTER,”
aka “SKATERS” aka “SNOW,”Defendant.
___________________________________________


                                    CERTIFICATE OF SERVICE


        I hereby certify that on December 18, 2019                , I electronically filed
the foregoing with the Clerk of the District Court using the CM/ECF system, which sent
notification of such filing to the following:
               Christopher Robert Moran   christopher.r.moran@usdoj.gov, CaseView.ECF@usdoj.gov,
          1. Michele.M.Hayes@usdoj.gov

          2. James F. Murdica     jmurdica@btlaw.com, sjohnston@btlaw.com

          3.

          4.

     And, I hereby certify that I have mailed by the United States Postal Service the
document to the following non-CM/ECF Participants:

          1.

          2.

          3.


                                                               S/(Name) Charles G. La Bella




United States District Court
Northern District of New York
Certificate Form - 11/1/03
